Citation Nr: 1805536	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-15 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for chronic right testalgia. 

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to service-connected sleep apnea.

3.  Entitlement to service connection erectile dysfunction, claimed as secondary to chronic right testalgia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2017, the Veteran testified at a hearing held before a Decision Review Officer (DRO).  A transcript of the hearing testimony is in the record.

Additional evidence was associated with the record that was not considered by the RO.  Nevertheless, as this evidence was not relevant to the issues on appeal, RO review of such evidence is not necessary.  As such, the Board may proceed with the issuance of this decision.  


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's chronic right testalgia has not been manifested by atrophy of both testes; the use of longer-term drug therapy, or any associated voiding dysfunction, renal dysfunction, or recurring urinary infections.

2.  Diabetes mellitus, type II, is not proximately due to or aggravated by the Veteran's service-connected sleep apnea.

3.  Erectile dysfunction is not proximately due to or aggravated by the Veteran's service-connected chronic right testalgia. 





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for chronic right testalgia have not met. 38 U.S.C. §§ 1155 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.115b, Diagnostic Codes 7523, 7525 (2017). 

2.  The criteria for service connection for diabetes mellitus, type II, claimed as secondary to the Veteran's service-connected sleep apnea, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for erectile dysfunction, claimed as secondary to the Veteran's service-connected chronic right testalgia, have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

With respect to the claims decided herein, the appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Rating for Chronic Right Testalgia

The Veteran is seeking an increased rating for his chronic right testalgia.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in the instant case, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO initially granted service connection and awarded a noncompensable rating under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7525 for chronic epididymo-orchitis, which is rated as an urinary tract infection.  Urinary tract infections requiring long-term drug therapy, one to two hospitalizations a year and/or requiring intermittent intensive management are rated as 10 percent disabling; a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management are rated as 30 percent disabling; infections resulting in poor renal function are to be rated as renal dysfunction.  The code also provides that for tubercular infections, rate in accordance with 38 C.F.R. §§  4.88b or 4.89, whichever is appropriate.  However, as there has been no objective evidence of tubercular infections in this case, this section is inapplicable. 

Most recently, given that the Veteran's primary symptom is testicular pain, it appears that the RO has rated the Veteran's disability under 38 C.F.R. § 4.115b, Diagnostic Code 7523 for complete atrophy of the testis.  See Butts v. Brown, 5 Vet. App. 532 (1993; see also Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  Under this code, a noncompensable rating is assigned for complete atrophy of one testis, while a 20 percent rating is assigned for atrophy of both testes.

The evidence of record has been thoroughly reviewed.  In this regard, a July 2012 VA kidney examination showed that the Veteran had been diagnosed with diabetes nephropathy.  However, there were no objective findings of renal dysfunction, urolithiasis.  A July 2012 VA male reproductive system conditions examination showed a diagnosis of right testicular orchalgia.  The Veteran reported a chronic achy pain.  There was no voiding dysfunction, recurrent urinary or kidney tract infections, or history of chronic male reproductive infections.   On examination, the right testicle size was 1/3 or less of normal and tender to palpation.  However, there were no abnormalities of the left testicle.  The examiner concluded that the Veteran's condition did not impact his ability to work.  

VA clinical records shows that in July 2012 and January 2013, the Veteran was diagnosed with a urinary tract infection/elevated psa.  However, there was no indication that these infections were due to his chronic right testalgia.  

At the DRO hearing, the Veteran testified that he was in constant, chronic pain due to his chronic right testalgia.  He took over the counter medications.  

The Veteran was afforded another VA examination in February 2017.  He again reported chronic right testicle pain.  The examiner noted that the Veteran had voiding dysfunction due to benign prostatic hypertrophy (BPH).  The right testicle was not examined per the Veteran's request; however, he reported a normal anatomy.  

Based on the evidence of record, the Board finds that a compensable rating is not warranted.  Initially, although the clinical records document two instances of urinary tract infections, such records as well as the VA examinations reports do not show that the Veteran suffered from recurrent urinary tract infections, required long-term drug therapy or required one to two hospitalizations per year or intermittent intensive management due to the Veteran's chronic right testalgia.  As such, a rating in excess of 10 percent under Diagnostic Code 7525 is not warranted.  Likewise, the Veteran's voiding dysfunction has been attributed to his unrelated BPH.  Moreover, there has been no evidence of any associated renal dysfunction, urinary frequency or obstructed voiding to warrant a higher rating under those rating criteria.  Likewise, the evidence does not show and the Veteran has not claimed that he suffered from atrophy of both testicles to warrant a higher rating under Diagnostic Code 7523.  Again, the left testicle was normal at both VA examinations.  
 
The Board has carefully reviewed and considered the Veteran's statements regarding the severity of chronic right testalgia.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's testalgia; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his chronic right testalgia for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, type II, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as the Veteran's erectile dysfunction are not one of the diseases enumerated under 38 C.F.R. § 3.309(a), service connection may not be established based on a showing of continuity of symptomatology alone and a medical nexus is required.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes Mellitus, type II

The Veteran has asserted that his diabetes mellitus, type II, is secondary to his service-connected sleep apnea.  In support of his claim, the Veteran has submitted numerous medical articles showing a relation between both disorders.  The Veteran has not asserted that his diabetes mellitus manifested in service or within one year of service; or is otherwise directly related to service.  

The record shows that the Veteran was diagnosed with diabetes mellitus, type II, in 2009, approximately six years after his discharge from service.  Subsequent clinical records continue to show treatment for his diabetes mellitus; however, no etiological opinion was given.  

The Veteran was afforded a VA examination with opinion in July 2012.  The examiner opined that the Veteran's diabetes was not associated with his service-connected sleep apnea. The examiner rationalized that per literature review, there was no direct association between diabetes mellitus and sleep apnea.  Both conditions are associated with obesity, but there was no direct link.  Therefore, it was less likely as not that the Veteran's diabetes mellitus was associated with his service-connected sleep apnea.  

At the January 2017, DRO hearing, the Veteran again asserted that his diabetes mellitus was secondary to his sleep apnea.  He also referred to quite a few studies showing that sleep apnea causes and/or aggravates diabetes. 
  
As the Veteran had submitted numerous medical articles indicating a possible relation, which were not considered by the July 2012 examiner, he was afforded another VA examination in February 2017.  However, the examiner again found that the Veteran's diabetes mellitus, type II, was less likely than not proximately due to the result of his service-connected sleep apnea.  The examiner rationalized that an association between sleep apnea has been noted on multiple studies in that people with sleep apnea are more likely to have diabetes, which appears to be at least partially independent of obesity.  Some uncontrolled studies have reported improved glucose control and sensitivity after starting CPAP, but results have been equivocal with no clear benefit or metabolic syndrome and diabetes.   A large study done in 2014 noted a 23 percent increased risk of the development of diabetes in patients with mild-moderate sleep apnea (such as this Veteran).  However, this result does not imply causation and would not increase the risk as significantly as increased weight (it was noted that he had a BMI >35 with a relative risk estimated >3 when he was diagnosed with diabetes).

With respect to aggravation, the examiner observed that sleep apnea has been noted in some studies to increase insulin sensitivity, but as noted previously, the results have been equivocal and no clear relationship has been established.  Treatment of sleep apnea with CPAP, which might indicate a level of aggravation has not been consistently shown to reduce HgbA1c.  Also, many factors exist which help determine the severity of a patient's diabetes, including compliance with meds, diet, exercise, so it would be difficult to determine if, and to what extent, untreated or treated sleep apnea effects blood sugar levels.  Unfortunately, in the case of this Veteran, who was diagnosed with diabetes around the same time as his sleep apnea,  there is no evidence to establish, without speculation, if his diabetes was aggravated by his sleep apnea. 

The Board recognizes that in Jones v. Shinseki, 23 Vet. App. 382 (2010), United States Court of Appeals for Veterans Claims (Court) indicated that when a VA medical examiner was unable to provide a requested medical opinion, it was unclear whether the examiner was unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  In the instant case, the examiner indicated that it would be speculative to find that the Veteran's sleep apnea aggravated his diabetes.  However, in contrast to Jones, the examiner did not indicate that he was unable to provide an opinion; rather he determined that based on the medical evidence of record, it would require speculation to establish aggravation.  In other words, the evidence did not support such a finding.  He also provided a detailed rationale for such finding.  

Based on the evidence of record, the Board finds that service connection for diabetes mellitus is not warranted.  In this regard, the highly probative February 2017 VA examiner determined that the Veteran's diabetes mellitus was not proximately due to, caused by, or aggravated beyond its natural progression by his service-connected sleep apnea.  The examiner also offered a detailed rationale for such opinion.  No other medical opinion of record refutes the examiner's opinion.  

The Board acknowledges that the Veteran has submitted medical articles indicating an association between sleep apnea and diabetes mellitus, type II.  In this regard, the Board notes that when medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, the VA examiner considered the entire claims file when forming his opinion concerning the Veteran's diabetes mellitus and still found no such link between his diabetes and his service-connected sleep apnea.  Moreover, given that the articles are general in nature and do not specifically address the Veteran's disability, they have minimal probative value when weighed against the VA examination that is specific to the Veteran's case.  In this regard, the examiner thoroughly considered the Veteran's record and medical history when forming his opinion.  

The Board has also considered the Veteran's statements that he believes his diabetes mellitus is due to his service-connected sleep apnea.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion on this issue.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the opinion of the VA examiner, a medical professional, is more probative than the Veteran's lay statements.  Thus, his statements are outweighed by highly probative VA opinion.

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Erectile Dysfunction

The Veteran asserts that his erectile dysfunction is secondary to chronic right testalgia.  He has reported that due to pain associated with intercourse, he was unable to maintain an erection.  However, at the February 2017 VA examination, the Veteran also reported continuing symptomatology since service.  

Service treatment records are silent with respect to any complaints, findings or diagnosis of erectile dysfunction.  The Veteran was initially examined in July 2012.  At that time, the examiner found no diagnosis of erectile dysfunction.  Subsequent clinical records are also silent with respect to any such finding.  

At the DRO hearing, the Veteran again asserted that his erectile dysfunction was secondary to his right testalgia.  

At the February 2017 VA examination, the examiner diagnosed erectile dysfunction with the date of diagnosis being 2017.  The Veteran reported problems maintaining an erection since service.  The examiner indicated that the medical records were negative for a diagnosis of erectile dysfunction or treatment for such until the current examination.  

The examiner found that the condition was not a result of or aggravated by his chronic right testalgia.  The examiner rationalized that the Veteran had some degree of erectile dysfunction.  However, review of the medical records was without notation of previous erectile dysfunction or of work-up, treatment, or follow-up.  The Veteran has multiple well- known risk factors including smoking, increasing weight, diabetes and increasing age and his erectile dysfunction is likely multifactorial.  Testicle pain does not typically cause erectile dysfunction and given the many years without a diagnosis of erectile dysfunction, or evidence of worsening of pain or new symptoms, and other more well documented risk factors it is unlikely to be causing, or aggravating, the current erectile difficulties.  

Based on the evidence of record, the Board finds that service connection for erectile dysfunction is not warranted.  In this regard, the highly probative February 2017 VA examiner determined that the Veteran's erectile dysfunction was not proximately due to, caused by, or aggravated beyond its natural progression by his service-connected chronic right testalgia.  The examiner also offered a detailed rationale for such opinion.  No other medical opinion of record refutes the examiner's opinion.  

The Board has also considered the Veteran's statements that he believes his erectile dysfunction is secondary to his chronic right testalgia.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion on this issue.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the opinion of the VA examiner, a medical professional, is more probative than the Veteran's lay statements.  Thus, his statements are outweighed by highly probative VA opinion.

Further, although the Veteran has not asserted that his erectile dysfunction is directly related to service, he has indicated that he had erectile dysfunction since service; and he is competent to report continuing symptoms.  However, the medical evidence clearly shows that the first diagnosis was in 2017 at the most recent VA examination, many years after his discharge from active service.  Moreover, importantly, service connection for such disorder may not be established based on pertinent symptomatology alone and a medical nexus opinion is required.  See Walker, supra.  As such, the Veteran's statements are outweighed by the service treatment records showing no erectile dysfunction, post service clinical records showing no such disorder until many years after service, and the February 2017 VA examination showing a diagnosis in 2017.   

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

A compensable rating for chronic right testalgia is denied.  

Service connection for diabetes mellitus, type II, as secondary to service-connected sleep apnea is denied. 

Service connection for erectile dysfunction, as secondary to service-connected chronic right testalgia.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


